DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “wherein the transition pattern is substantially mirrored about the reflection point” in claims 1, 8 and 15 is a relative term which renders the claim indefinite. The term “substantially mirrored” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner further point out that every logistic function is a mirror image/reflection of itself across the middle/reflection point. Therefore, unless the limitation above including “substantially mirrored”, points out a specific degree where the reflection point transitions, examiner interprets the substantially mirrored, as any logistic curve. Appropriate clarification/correction is required.
Claims 2-7, 9-14, and 16-20 are rejected as they are being directly or indirectly dependent on rejected claim 1, 8 and 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 12-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. (US 10565513 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in the instant claim are claimed in the U.S. Patent No. (US 10565513 B2). for example look at claim 1 in the table below: 



Instant Application 16/792,021 

U.S. Patent No. (US 10565513 B2)
1. A method comprising: receiving historical time-series data, the historical time-series data having been generated by one or more sensors during one or more processes; 
generating training data comprising a plurality of randomized data points associated with the historical time-series data; and training, by a processing device, a logistic regression classifier based on the training data to generate a trained logistic regression classifier, wherein the trained logistic regression classifier is associated with a logistic regression that indicates a location of a transition pattern from a first data point to a second data point, wherein the transition pattern reflects about a reflection point located on the transition pattern, wherein the transition pattern is substantially mirrored about the reflection point, the trained logistic regression classifier being capable of indicating a probability that new time-series data generated during a new execution of the one or more processes matches the historical time-series data
1. A method comprising: receiving time-series data, the time-series data having been generated by one or more sensors during a process, wherein the time-series data comprises a first plurality of data points; 
generating a training data set comprising a plurality of randomized data points, wherein each randomized data point of the plurality of randomized data points corresponds to one of the first plurality of data points from the time-series data; generating a plurality of randomized data point combinations using a set of the plurality of randomized data points that are within a time window, wherein a first randomized data point combination of the plurality of randomized data point combinations comprises a first subset of the set of the plurality of randomized data points; computing a plurality of distance values based on the plurality of randomized data point combinations, wherein a first distance value that is computed for the first randomized data point combination represents a combined distance of the first subset of the set of the plurality of randomized data points from a first subset of the first plurality of data points that corresponds to the first subset of the set of the plurality of randomized data points; determining logistic regression from the training data set, wherein the logistic regression comprises a location of a transition pattern from a first data point to a second data point, wherein the transition pattern reflects about a reflection point located on the transition pattern; generating, using the logistical regression, a classifier based on the plurality of distance values; and determining, using the classifier, a probability that new time-series data generated during a new execution of the process matches the time-series data.





Claim 1 of the instant application corresponds to claim 1 of the us patent application (US 10565513 B2). 
Claims 2-7 of the instant application corresponds to claims 2-7 of the us patent application (US 10565513 B2). 
Claims 8 and 15 of the instant application are rejected for the same rational as claim 1 above. 
Claims 12-14 and 16-20 of the instant application are rejected for the same rational as claims 2-7 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 USC 103 as being unpatentable over Bagnail et al. (Time-Series Classification with COTE: The Collective of Transformation-Based Ensembles, 2015) in view of Chu (US 2014/0071133 A1) in further view of Yamashita et al. (US 20100203546 A1). 

Regarding claim 1. 
Bagnail teaches a method comprising: 
receiving historical time-series data, the historical time-series data having been generated by one or more sensors during one or more processes (see page 2526, section 5, first paragraph and table 1 provide description of the datasets used in the art. One of the datasets is MutantWorms5, which is sensor data. Subsequently, it is required to receive sensor data); 
generating training data comprising a plurality of randomized data points associated with the historical time-series data (see page 2524, section 3, second paragraph teaches “We transform the original data using the best shapelets as features" and page 2524, section 2.1, second paragraph teaches “The feature creation stage involves generating random intervals and then creating features”, thus the original time series data randomly transformed to form shapelets features, page 2524, section 2.1, second paragraph further teaches “The resultant concatenated histograms form the feature space for the training set of a classifier’', thus the randomized features can be used in training a classifier); 
and training, by a processing device, a  classifier based on the training data to generate a trained  classifier (see introduction, where “TIME-SERIES classification (TSC) problems is to transform into an alternative data space where the discriminatory features are more easily detected”, also page 2523, section 2, “time series classification as the problem of building a classifier from a collection of labelled training time series”, also see page 2525, section 3.3, first paragraph teaches “autocorrelation-based transform” in which regression model is utilized), 
the trained  classifier being capable of indicating a probability that new time-series data generated during a new execution of the one or more processes matches the historical time-series data (page 2524, section 2.1 teaches “A classifier is used to generate a class probability estimate for each instance. The probability estimates of all instances for a given time series (bag) are discretised, and a histogram for each possible class value is formed. The resultant concatenated histograms form the feature space for the training set of a classifier. A random forest classifier is used for the labelling, and a random forest and support vector machine for the classification“).
Bagnail teaches “A shapelet [13] is a time-series subseries used for time-series classification. For a shapelet S of length l, and a time series T, the sDist is the minimum Euclidean distance between the shapelet and any length l subseries of T calculating Euclidean distance and further finding” see page 2524, section 3.1, first two paragraphs, i.e. where indication of a location and transition pattern is taught. also in page 2525, section 3.3, first paragraph teaches “autocorrelation-based transform” in which regression model is utilized. 
However, Bagnail does not explicitly teach training, by a processing device, a logistic regression classifier based on the training data to generate a trained logistic regression classifier; wherein the trained logistic regression classifier is associated with a logistic regression that indicates a location of a transition pattern from a first data point to a second data point, wherein the transition pattern reflects about a reflection point located on the transition pattern.
Chu teaches training, by a processing device, a logistic regression classifier based on the training data to generate a trained logistic regression classifier (see ¶ 42, “The system may generate any type of classifier. For example, based on the user labeling in the two-dimensional feature space, the system may generate a nearest neighbor classifier for the patterns. The system may also generate logistic regression classifiers”); wherein the trained logistic regression classifier is associated with a logistic regression that indicates a location of a transition pattern from a first data point to a second data point (see ¶ 48, “cluster 314c contains points associated with patterns for high-speed driving. Transition points 311 positioned between node clusters may correspond to patterns indicating a car picking up speed (e.g., the car may be going onto a highway). A number of points 312 correspond to a slow speed driving pattern 316. A user may provide input to the system indicating that nodes of certain clusters or regions correspond to certain patterns, and the system can use the information to generate classifiers.”), wherein the transition pattern reflects about a reflection point located on the transition pattern (see ¶ 46, “FIGS. 3B, 3C, 3D, and 3E are screenshots from an animation showing changing patterns in graph 318 and the corresponding edges in graph 310”, also see ¶¶ 48-51, showing transition patterns in a graph).
Both Bagnail and Chu pertain to the problem of data pattern classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Bagnail and Chu to incorporate logistic regression classifier that indicates a location of a transition pattern from a first data point to a second data point as taught by Chu to perform probability that new time-series data generated during a new execution of the one or more processes matches the historical time-series data as taught by Bagnail. The motivation for doing so would be to generate a classifier as taught in abstract “generating a classifier to detect patterns in a data sequence”, to therefore, determine movement patterns to analyze data behavior, see ¶ 4, “Interpreting such data to determine movement patterns” (See Chu e.g. abstract and ¶ 4).
Both Bagnail and Chu do not specifically teach wherein the transition pattern is substantially mirrored about the reflection point. 
Yamashita teaches wherein the transition pattern is substantially mirrored about the reflection point ([examiner notes rejection is made based on figure 8 of the instant application], therefore, see figure 2, a logistic curve wherein reflection point is substantially mirrored, also see ¶¶ 99-101, “The logistic curve takes inflection point (x, y)=((logb)/c, a/2), and is a curve that is symmetric with respect to the inflection point.”).
Bagnail, Chu and  Yamashita pertain to the problem of data patterns using logistic features, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Bagnail, Chu and  Yamashita to incorporate logistic function transition pattern about a reflection point. The motivation for doing so would be to reduce error, “a parameter of a logistic curve shows a plateau value in reaction, rising time and the like. Hence, it is possible to largely reduce erroneous determination by applying an algorithm using a parameter that is actually obtained by approximation to a logistic curve to the SNP determination.” (See Yamashita e.g. abstract and ¶ 97).

Regarding claim 2. 
Bagnail, Chu and  Yamashita teaches the method of claim 1, 
Bagnail further teaches wherein the probability is associated with deviation of the new time-series data from the transition pattern (see page 2523 section 2, last paragraph “For a series of length m, there are m(m-1)/2 possible contiguous intervals. Deng et al. [5] calculate three statistics over these intervals: the mean, standard deviation, and slope on each of the possible intervals. They use these features to construct classifiers.”).
Chu further teaches wherein the transition pattern corresponds to transitions between set point changes in the one or more processes of manufacturing equipment (see ¶ 27, “In FIG. 1A, a user 102 desires to detect patterns of motion in a sequence of GPS data from a mobile device 104 owned by a person 106. The mobile device's GPS data may be recorded or transmitted for analysis while the person 106 is walking or operating a vehicle 108. The detected patterns of motion include, for example, motion due to person 106 walking, driving, stopping at a stop light, making a right turn, and colliding with other objects.”).
The motivation utilized in the combination of claim 1, applies equally as well to claim 2.

Regarding claim 3. 
Bagnail, Chu and  Yamashita teaches the method of claim 1, 
Bagnail further teaches generating a plurality of randomized data point combinations based on a set of the plurality of randomized data points that are within a time window (see page 2523, section 2.1, first paragraph teaches “an elastic distance such as dynamic time warping or edit distance to allow for small shifts in the time axis. As first identified in and confirmed through extensive experimentation 1-NN DTW with the warping window size set through cross-validation on the training data” in which DTW window shifts across time); 
and computing a plurality of distance values based on the plurality of randomized data point combinations (see page 2524, section 3, first paragraph teaches “A good shapelet discriminates between classes using shapelet distance (sDist). For a shapelet S of length l, and a time series T, the sDist is the minimum Euclidean distance between the shapelet and any length l subseries of T” where the similarity measure in the time-domain is according to a distance measure, which could be the Euclidean distance of time subseries and pertinent randomized subseries), 
wherein the training of the classifier is further based on one or more of the plurality of distance values (page 2524, section 2.1 teaches “A classifier is used to generate a class probability estimate for each instance“. Besides page 2524, section 3, first paragraph teaches “A good shapelet discriminates between classes using shapelet distance (sDist). For a shapelet S of length l, and a time series T, the sDist is the minimum Euclidean distance between the shapelet and any length l subseries of T”, thus classifier is generated using the measures distance values).
Chu teaches logistic regression classifier (see ¶ 42, “The system may generate any type of classifier. For example, based on the user labeling in the two-dimensional feature space, the system may generate a nearest neighbor classifier for the patterns. The system may also generate logistic regression classifiers”)
The motivation utilized in the combination of claim 1, applies equally as well to claim 3.

Regarding claim 4. 
Bagnail, Chu and  Yamashita teaches the method of claim 3, 
Bagnail further teaches wherein the computing of the plurality of distance values comprises computing, for each randomized data point combination of the randomized data point combinations, a corresponding distance value between a corresponding randomized data point combination and each remaining randomized data point combination of the plurality of randomized data point combinations (page 2524, section 3, first paragraph teaches “A good shapelet discriminates between classes using shapelet distance (sDist). For a shapelet S of length l, and a time series T, the sDist is the minimum Euclidean distance between the shapelet and any length l subseries of T” where the similarity measure in the time-domain is according to a distance measure, which could be the Euclidean distance of time subseries and pertinent randomized subseries), 
and wherein the training of the  classifier based on the one or more of the plurality of distance values comprises training the  classifier based on a smallest distance value of the plurality of distance values (page 2524, section 3, first paragraph teaches “A good shapelet discriminates between classes using shapelet distance (sDist). For a shapelet S of length l, and a time series T, the sDist is the minimum Euclidean distance between the shapelet and any length l subseries of T” where the similarity measure in the time-domain is according to a distance measure, which could be the Euclidean distance of time subseries and pertinent randomized subseries).
Chu teaches logistic regression classifier (see ¶ 42, “The system may generate any type of classifier. For example, based on the user labeling in the two-dimensional feature space, the system may generate a nearest neighbor classifier for the patterns. The system may also generate logistic regression classifiers”)
The motivation utilized in the combination of claim 1, applies equally as well to claim 4.

Regarding claim 5. 
Bagnail, Chu and  Yamashita teaches the method of claim 1, 
Bagnail further teaches further comprising: receiving a tuning parameter (see page 2528, “The reported LST results are averaged over five runs with parameter tuning on each fold. We used the LST code from [37] to get results for 51 of our 72 data sets for a single run”, i.e. parameter tuning on each fold corresponds to tuning parameter); and adjusting, based on the tuning parameter, slope of the transition pattern around the reflection point to adjust sensitivity of accuracy of detection of whether the new time- series data matches the historical time-series data (see figure 3, 4 and 5 showing change based transforms on 72 data sets, also figure 6 shows “Scatter plot of test accuracies of DTW (window size set through cross validation) against flat-COTE for all 72 data sets. DTW is better on 10 data sets, flat-COTE better on 60, and they tie on 2”, where a comparison is done based on the tuning parameter of the 72 data sets and historical time series data (DTW and flat-COTE) data).

Regarding claim 6. 
Bagnail, Chu and  Yamashita teaches the method of claim 1, 
Bagnail further teaches wherein  a reflection limit, wherein a low probability of matching is associated with the new time-series data exceeding the reflection limit (see page 2523, “We limit our attention to problems where each time series has the same number of observations. Suppose we have a set of n time series, T={T1; T2; ... ; Tn}, where each time series has m ordered real-valued observations Ti=< ti1; ti2; ... ; tim > and a class value ci. The objective is to find a function that maps from the space of possible time series to the space of possible class values.”, i.e. Time series T and observation Ti do not exceed the same number of observations which corresponds to wherein a low probability of matching is associated with the new time-series data exceeding the reflection limit).
Chu teaches logistic regression classifier (see ¶ 42, “The system may generate any type of classifier. For example, based on the user labeling in the two-dimensional feature space, the system may generate a nearest neighbor classifier for the patterns. The system may also generate logistic regression classifiers”)
The motivation utilized in the combination of claim 1, applies equally as well to claim 6.

Regarding claim 7. 
Bagnail, Chu and  Yamashita teaches the method of claim 1, 
Chu further teaches wherein the historical time-series data comprises first data from a first sensor and second data from a second sensor, wherein the trained logistic regression classifier is further based on a temporal relationship between the first data and the second data (see ¶ 4, “global positioning signals (GPS), vision, or speech data. With GPS, as a person or vehicle moves, a stream of high-dimensional temporal data is created by the GPS device”, [also see figure 1, where a phone is one sensor and car is a second sensor for the user 106] also ¶ 28, “Examples of other data sequences include temporal data streams such as GPS data, audio data, video data, and accelerometer data. Note that the system is agnostic to the particular data type of the data sequence, so long as the data is in a sequence that reflects reality (e.g., temporal data sequences)”. also ¶ 36, “By collecting the data at predetermined time intervals to create each feature vector, the system uses the temporal relationship between observation points to improve the visual presentation when converting the graph to two dimensions” ).
The motivation utilized in the combination of claim 1, applies equally as well to claim 7.

Regarding claim 8. 
Bagnail teaches a method comprising: receiving current time-series data generated by one or more sensors during one or more processes (see page 2526, section 5, first paragraph and table 1 provide description of the datasets used in the art. One of the datasets is MutantWorms5, which is sensor data. Subsequently, it is required to receive sensor data); 
providing, by a processing device, the current time-series data as input to a trained  classifier (see introduction, where “TIME-SERIES classification (TSC) problems is to transform into an alternative data space where the discriminatory features are more easily detected”, also page 2523, section 2, “time series classification as the problem of building a classifier from a collection of labelled training time series”, also see page 2525, section 3.3, first paragraph teaches “autocorrelation-based transform” in which regression model is utilized, also see page 2523-2524, “time series classification as the problem of building a classifier from a collection of labelled training time series“ and “A classifier is used to generate a class probability estimate for each instance. The probability estimates of all instances for a given time series (bag) are discretised, and a histogram for each possible class value is formed”, i.e. the input to the classifier), 
obtaining one or more outputs from the trained  classifier (see page 2523, “The objective is to find a function that maps from the space of possible time series to the space of possible class values”, also see 2524, “The resultant concatenated histograms form the feature space for the training set of a classifier. A random forest classifier is used for the labelling, and a random forest and support vector machine for the classification.”); 
and determining, based on the one or more outputs, a probability of the current time- series data matching historical time-series data generated during historical execution of the one or more processes (page 2524, section 2.1 teaches “A classifier is used to generate a class probability estimate for each instance. The probability estimates of all instances for a given time series (bag) are discretised, and a histogram for each possible class value is formed. The resultant concatenated histograms form the feature space for the training set of a classifier. A random forest classifier is used for the labelling, and a random forest and support vector machine for the classification“). 
Bagnail teaches “A shapelet [13] is a time-series subseries used for time-series classification. For a shapelet S of length l, and a time series T, the sDist is the minimum Euclidean distance between the shapelet and any length l subseries of T calculating Euclidean distance and further finding” see page 2524, section 3.1, first two paragraphs, i.e. where indication of a location and transition pattern is taught. also in page 2525, section 3.3, first paragraph teaches “autocorrelation-based transform” in which regression model is utilized. 
However, Bagnail does not explicitly teach providing, by a processing device, the current time-series data as input to a trained logistic regression classifier, wherein the trained logistic regression classifier is associated with a logistic regression that indicates a location of a transition pattern from a first data point to a second data point, the transition pattern reflecting about a reflection point located on the transition pattern.
Chu teaches providing, by a processing device, the current time-series data as input to a trained logistic regression classifier (see ¶ 42, “The system may generate any type of classifier. For example, based on the user labeling in the two-dimensional feature space, the system may generate a nearest neighbor classifier for the patterns. The system may also generate logistic regression classifiers”); wherein the trained logistic regression classifier is associated with a logistic regression that indicates a location of a transition pattern from a first data point to a second data point (see ¶ 48, “cluster 314c contains points associated with patterns for high-speed driving. Transition points 311 positioned between node clusters may correspond to patterns indicating a car picking up speed (e.g., the car may be going onto a highway). A number of points 312 correspond to a slow speed driving pattern 316. A user may provide input to the system indicating that nodes of certain clusters or regions correspond to certain patterns, and the system can use the information to generate classifiers.”), the transition pattern reflecting about a reflection point located on the transition pattern (see ¶ 46, “FIGS. 3B, 3C, 3D, and 3E are screenshots from an animation showing changing patterns in graph 318 and the corresponding edges in graph 310”, also see ¶¶ 48-51, showing transition patterns in a graph).
Both Bagnail and Chu pertain to the problem of data pattern classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Bagnail and Chu to incorporate logistic regression classifier that indicates a location of a transition pattern from a first data point to a second data point as taught by Chu to perform probability that new time-series data generated during a new execution of the one or more processes matches the historical time-series data as taught by Bagnail. The motivation for doing so would be to generate a classifier as taught in abstract “generating a classifier to detect patterns in a data sequence”, to therefore, determine movement patterns to analyze data behavior, see ¶ 4, “Interpreting such data to determine movement patterns” (See Chu e.g. abstract and ¶ 4).
Both Bagnail and Chu do not specifically teach wherein the transition pattern is substantially mirrored about the reflection point. 
Yamashita teaches wherein the transition pattern is substantially mirrored about the reflection point ([examiner notes rejection is made based on figure 8 of the instant application], therefore, see figure 2, a logistic curve wherein reflection point is substantially mirrored, also see ¶¶ 99-101, “The logistic curve takes inflection point (x, y)=((logb)/c, a/2), and is a curve that is symmetric with respect to the inflection point.”).
Bagnail, Chu and  Yamashita pertain to the problem of data patterns using logistic features, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Bagnail, Chu and  Yamashita to incorporate logistic function transition pattern about a reflection point. The motivation for doing so would be to reduce error, “a parameter of a logistic curve shows a plateau value in reaction, rising time and the like. Hence, it is possible to largely reduce erroneous determination by applying an algorithm using a parameter that is actually obtained by approximation to a logistic curve to the SNP determination.” (See Yamashita e.g. abstract and ¶ 97).

Regarding claim 9. 
Bagnail, Chu and  Yamashita teaches the method of claim 8, 
Bagnail teaches further comprising performing, based on the probability meeting a threshold probability (page 2524, section 2.1 teaches “A classifier is used to generate a class probability estimate for each instance“. Besides page 2524, section 3, first paragraph teaches “A good shapelet discriminates between classes using shapelet distance (sDist). For a shapelet S of length l, and a time series T, the sDist is the minimum Euclidean distance between the shapelet and any length l subseries of T”, thus classifier is generated using the measures distance values, also see page 2525, “Positive autocorrelation in a series generally indicates some form of persistence, in that the series tends to remain in the previous state, whereas negative autocorrelation is indicative of high volatility. ”).
Chu teaches  probability meeting a threshold probability an action comprising one or more of: providing an alert; interrupting activity of manufacturing equipment; or updating manufacturing parameters of the manufacturing equipment (see ¶ 31, “Feature clusterer 136 clusters together features that are within a predetermined threshold distance. Generally, features are characteristics that can be classified, such as data points that can be classified by pattern”, also see ¶ 38, “implementations of the invention may automatically determine parameters such as time window width, feature scaling, and clustering distance threshold.”, also ¶ 37, “using a reasonable metric for the feature space (e.g., L2 distance) and with a predetermined low threshold, the system clusters features together if the distance between the features are less than the predetermined low threshold (operation 206). The low threshold reflects that a feature can be perturbed by noise without significant difference to what the feature represents”, which corresponds to updating manufacturing parameters of the manufacturing equipment).
The motivation utilized in the combination of claim 8, applies equally as well to claim 9.

Regarding claim 10. 
Bagnail, Chu and  Yamashita teaches the method of claim 8, 
Bagnail teaches further comprising providing, based on the probability, an alert comprising one or more of: a first indication of the probability of the current time-series data matching the historical time-series data; or a second indication of a corresponding probability one or more sections of the current time-series data that have a corresponding probability of matching the historical time-series data (see page 2524, section 2.1 teaches “A classifier is used to generate a class probability estimate for each instance. The probability estimates of all instances for a given time series (bag) are discretised, and a histogram for each possible class value is formed. The resultant concatenated histograms form the feature space for the training set of a classifier. A random forest classifier is used for the labelling, and a random forest and support vector machine for the classification“, also see page 2525, “Positive autocorrelation in a series generally indicates some form of persistence, in that the series tends to remain in the previous state, whereas negative autocorrelation is indicative of high volatility. ”).

Regarding claim 11. 
Bagnail, Chu and  Yamashita teaches the method of claim 8, 
Bagnail further teaches wherein the trained logistic regression classifier is a binary classifier that indicates whether the current time-series data is outside a distance value determined based on the historical time-series data using k-Nearest Neighbor (KNN) (see page 2524, “implementations of k Nearest Neighbour (where k is set through cross validation)”, also see page 2526, section 4.2, first paragraph teaches “a combination of nearest neighbor classifiers that use elastic distance measures”).

Claim 12 recites a method to perform the method recited in claim 2. Therefore the rejection of claim 2 above applies equally here.
Claim 13 recites a method to perform the method recited in claim 5. Therefore the rejection of claim 5 above applies equally here.
Claim 14 recites a method to perform the method recited in claim 6. Therefore the rejection of claim 6 above applies equally here.

Claim 15 recites a non-transitory computer-readable storage medium including instructions to perform the method recited in claim 1. Therefore the rejection of claim 1 above applies equally here. Chu also teaches the addition elements of claim 15 not recited in claim 1 comprising computer-readable storage medium including instructions (see figure 4, computer and communication system 400, also see ¶ 52, “a computer and communication system 400 includes a processor 402, a memory 404, and a storage device 406. Storage device 406 stores a classifier generating application 408, as well as other applications, such as applications 410 and 412”, and also ¶ 53, “The data structures and code described in this detailed description are typically stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system.”) 
Claim 16 recites a non-transitory computer-readable storage medium including instructions to perform the method recited in claim 2. Therefore the rejection of claim 2 above applies equally here. 
Claim 17 recites a non-transitory computer-readable storage medium including instructions to perform the method recited in claim 3. Therefore the rejection of claim 3 above applies equally here. 
Claim 18 recites a non-transitory computer-readable storage medium including instructions to perform the method recited in claim 4. Therefore the rejection of claim 4 above applies equally here. 
Claim 19 recites a non-transitory computer-readable storage medium including instructions to perform the method recited in claim 5. Therefore the rejection of claim 5 above applies equally here. 
Claim 20 recites a non-transitory computer-readable storage medium including instructions to perform the method recited in claim 6. Therefore the rejection of claim 6 above applies equally here.

Related art not used in the above rejection: 
Mok et al. (“Random effects logistic regression model for anomaly detection”, Expert Systems with Applications 37 (2010) 7162–7166): teaches a random effects logistic regression model to predict anomaly detection. Unlike the previous studies on anomaly detection, a random effects model was applied, which accommodates not only the risk factors of the exposures but also the uncertainty not explained by such factors. The specific factors of the risk category such as retained ‘protocol type’ and ‘logged in’ are included in the proposed model.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129